PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_00_FR.txt. 65

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1934.
Rae cat TRENTE-TROISIEME SESSION (EXTRAORDINAIRE)
n° 61.

12 décembre 1934.

AFFAIRE OSCAR CHINN

Décision ministérielle imposant à une société de transports flu-
viaux au Congo belge contrôlée par le Gouvernement la réduction
de ses tarifs, contre promesse de remboursement — éventuellement
temporaire — de ses pertes.

Convention de Saint-Germain du TO septembre 1919 portant
revision de l'Acte général de Berlin du 26 février 1885 et de l'Acte
général et de la Déclaration de Bruxelles du 2 juillet r890. Principes
de la liberté de la navigation, de la liberté du commerce et de
l'égalité de traitement.

Droit international général : principe du respect des droits acquis.

« Monopole de fait »; situation spéciale accordée à une société
contrôlée ; concurrence commerciale. Discrimination fondée sur la

nationalité. Intérêts pay opposition aux droits acquis.

ARRÊT

Présents : M. GUERRERO, Vice-Président (Président en fonctions) ;
le baron ROLIN-JAEQUEMYNS, le comte ROSTWOROWSKI,
MM. FROMAGEOT, ALTAMIRA, ANZILOTTI, URRUTIA,
sir Czecir Hurst, MM. Scuiicxinc, NEGULEsco, Jhr.
VAN EYSINGA, juges.
66 A/B 63. — AFFAIRE OSCAR CHINN

Dans l'affaire relative à la réparation des pertes et dommages
qu’aurait subis le sujet britannique Oscar Chinn du fait de cer-
taines mesures prises par le Gouvernement belge,

Entre le Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord, représenté par M. W. E. Beckett, conseiller
juridique-adjoint du ministère des Affaires étrangères, comme
agent,

et le Gouvernement belge, représenté par M. de Ruelle, juris-
consulte du ministère des Affaires étrangères, comme agent,

La Cour,

ainsi composée — le Président de la Cour, étant le ressor-
tissant d’un des pays parties en cause, ayant, conformément à
l’article 13 du Règlement de la Cour, cédé au Vice-Président
la présidence dans la présente affaire —,

rend l'arrêt suivant:

Par un compromis, signé à Bruxelles le 13 avril 1934, le
Gouvernement belge et le Gouvernement du Royaume-Uni se
sont mis d'accord pour soumettre à la Cour un différend qui
s'était élevé entre eux au sujet d’une réclamation formulée par
le Gouvernement du Royaume-Uni et ayant pour objet la
réparation des pertes et dommages qu’aurait subis M. Oscar
Chinn, sujet britannique, du fait de certaines mesures prises et
appliquées, aux mois de juin 1931 et suivants, par le Gouver-
nement belge, à l'égard de la Société à responsabilité limitée
Union nationale des Transports fluviaux (dite « Unatra»), les
susdites mesures se rapportant au trafic fluvial sur les voies
d’eau du Congo belge.

Selon son article 3, ce compromis, qui est entré en vigueur
à la date de la signature, pouvait « être notifié au Greffier de
la Cour par l’un ou l’autre des Gouvernements contractants ».
La notification eut lieu le rer mai 1934, date à laquelle les
représentants diplomatiques à La Haye des deux Gouvernements
parties en cause firent parvenir au Greffier des copies certifiées
conformes du compromis.

Aux termes de l’article premier du compromis, il incombe à
la Cour de rendre jugement sur les points suivants:

« I. Les mesures susvisées dont se plaint le Gouvernement
du Royaume-Uni sont-elles, compte tenu de toutes les circon-
stances du cas, en opposition avec les obligations internatio-
nales du Gouvernement belge vis-à-vis du Gouvernement du
Royaume-Uni ?
67 A/B 63. — AFFAIRE OSCAR CHINN

2. Si la réponse sur le point 1 est affirmative, et si le sieur
Oscar Chinn a souffert un préjudice du chef des manquements
du Gouvernement belge aux obligations susdites, quelle est la
réparation à payer par le Gouvernement belge au Gouverne-
‘ment du Royaume-Uni ? »

L'article premier ajoute, toutefois, qu'avant de fixer éven-
tuellement un montant, la Cour est priée d'indiquer les bases
d'appréciation de la réparation et de déterminer la procédure
à suivre pour établir le montant, à défaut pour les Gouverne-
ments contractants de s'être mis d’accord sur le chiffre dans
le délai que la Cour aurait fixé.

L'objet du différend se trouve ainsi indiqué conformément à
l’article 40 du Statut de la Cour.

Le compromis a fait l’objet, les 3 et 4 mai 1934, des communi-
cations visées par les articles 40 du Statut et 36 du Règlement
de la Cour. En outre, le 3 mai 1934, le Greffier a averti,
conformément à l’article 63 du Statut et à l'article 60 du
Règlement, de l'introduction de l'instance dont il s’agit, les
États signataires, avec la Belgique et le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord, de la Convention du
Io septembre IQI9, portant revision de l’Acte général de
Berlin du 26 février 1885 et de l’Acte général et de la Décla-
ration de Bruxelles du 2 juillet 1890 ; en transmettant le texte
du compromis à la Cour, le Gouvernement du Royaume-Uni
lui avait, en effet, signalé que l'affaire soulèverait des ques-
tions relatives à l'interprétation de certains articles de ladite
convention.

Par l’article 2 du compromis, les Gouvernements contractants
étaient convenus, conformément à l’article 30 du Règlement de
la Cour, que la procédure écrite dans l'affaire comporterait la
présentation: successive d’un Mémoire, d’un Contre-Mémoire
et, le cas échéant, d’une Réplique et d’une Duplique, le Mémoire
devant être déposé par le Gouvernement du Royaume-Uni, le
Contre-Mémoire par le Gouvernement belge, et ainsi de suite.
Aux termes du même article, les deux Gouvernements s'étaient
en outre trouvés d’accord pour proposer à la Cour la durée
des délais à fixer concernant le dépôt des pièces susmentionnées.

Par ordonnance du 2 mai 1934, les délais ont été fixés en
conformité dé la proposition des Parties. Après une proroga-
tion, accordée par ordonnance du 14 juillet 1934 sur la demande
des deux Parties, le délai pour le dépôt de la Duplique du Gou-
vernement belge est venu à expiration le 24 septembre 1934. Les
pièces de la procédure écrite ayant été dûment présentées dans
les délais ainsi fixés, c’est. à cette date que l'affaire s’est trou-
vée en état.

Dans son Mémoire, le Gouvernement du Royaume-Uni a conclu
en priant la Cour de dire et juger:

6
68 A/B 63. —- AFFAIRE OSCAR CHINN

« 1) que les mesures dont se plaint le Gouvernement du Royaume-
Uni étaient en opposition: 4) avec les obligations incombant au
Gouvernement belge à Végard du Gouvernement du Royaume-Uni
en vertu de la Convention de Saint-Germain ; et 6) avec les obliga-
tions incombant au Gouvernement belge envers le Gouvernement
du Royaume-Uni en vertu du droit international général ;

2) que M. Oscar Chinn a souffert un préjudice.du chef des man-
quements du Gouvernement belge 4 ses obligations internationales
envers le Gouvernement du Royaume-Uni et que le Gouvernement
belge est, en conséquence, tenu d’accorder réparation au Gouverne-
ment du Royaume-Uni ».

D'autres conclusions sont présentées en ce qui concerne la
manière dont la réparation demandée devrait, le cas échéant,
être calculée, en ce qui concerne l'établissement du montant
de la réparation par un expert, faute d’accord entre les Parties
dans un délai déterminé; enfin, en ce qui concerne la fixation
par la Cour, au reçu du rapport de l’expert et aprés examen des
observations des Parties, du montant de la somme a payer
par le Gouvernement belge au Gouvernement du Royaume-Uni.

Ces conclusions ont été maintenues telles quelles dans la Réplique
écrite du Gouvernement du Royaume-Uni, qui s’est borné a
ajouter une demande tendant au rejet des conclusions du Gou-
vernement belge.

Celles-ci sont formulées comme il suit dans le Contre-Mémoire

du Gouvernement belge:

« Plaise à la Cour,

Juger et dire pour droit:

que les mesures reprochées au Gouvernement belge ne sont pas
en opposition avec ses obligations internationales, qu’il s'agisse d’obli-
gations qui dérivent de la Convention de Saint-Germain-en-Laye ou
de celles qui découlent des principes généraux du droit; que le
Gouvernement belge n’est donc tenu d’aucune réparation ;

très subsidiairement, et pour le cas où la Cour n’adopterait pas
la thèse belge quant au caractère des mesures incriminées :

que, la preuve n’ayant pas été apportée à suffisance de droit que
les pertes et dommages dont se plaint le sieur Oscar Chinn sont
imputables aux mesures reprochéés au Gouvernement belge, aucune
réparation n'est due par celui-ci;

plus subsidiairement encore :

que la responsabilité du Gouvernement belge n’a pu en tout cas
être que partielle et secondaire, la crise économique, d’une part, et,
d'autre part, la décision prise librement par le sieur Chinn de mettre
fin à certaines de ses activités qui échappaient aux répercussions
des mesures tarifaires prises par l'administration coloniale belge,
constituant des facteurs autres et plus importants des pertes dont
il est fait état. » .

7
69 A/B 63. — AFFAIRE OSCAR CHINN

Ces conclusions n’ont pas été modifiées dans la Duplique
écrite du Gouvernement belge, qui ajoute toutefois une demande
tendant au rejet de « toute conclusion contraire ».

Au cours des audiences publiques tenues du 23 au 26 octobre
1934, la Cour a entendu en leurs observations sur la procé-
dure à suivre, plaidoiries, réplique et duplique :

pour le Gouvernement du Royaume-Uni, M. Beckett, agent,
et M. Fachiri, Barristey-at-law, conseil de ce Gouvernement ;

pour le Gouvernement belge: M. de Ruelle, agent, et
M. Dumont, directeur au ministère belge des Colonies.

Les agents ayant fait savoir à la Cour, conformément à
l’article 46 du Règlement de la Cour, qu'ils étaient d’accord
pour que la parole fût donnée en premier lieu à l'agent du
Gouvernement britannique, c'est M. Beckett qui a ouvert les
débats.

Les conclusions formulées de part et d'autre au cours de la
procédure écrite n'ont pas subi de modifications pendant la
procédure orale.

Au début des plaidoiries, l'agent du Gouvernement du Royaume-
Uni, constatant qu'après la fin de la procédure écrite des .
divergences importantes subsistaient entre les Parties sur plu-
sieurs points de fait, suggéra à la Cour de rendre, en premier
lieu, un arrêt tranchant les questions de droit au sujet des-
quelles les deux Gouvernements étaient en désaccord ; dans son
arrêt, la Cour pourrait ordonner une enquête sur les faits, si
‘la décision en droit était de nature à la rendre nécessaire et si la
Cour n’estimait pas les preuves dont elle disposait déjà comme
suffisantes pour établir que l'effet des mesures belges dont il s’agit
était de créer un « monopole de fait » L’agent du Gouverne-
ment belge, de son côté, attira l'attention sur le pouvoir
conféré à la Cour par l’article 50 du Statut, d’ordonner à tout
moment une enquête ; il déclara en outre, sous certaines réserves,
qu'il ne voyait aucune objection à ce que la Cour donnât acte
aux représentants du Royaume-Uni de leur désir. La proposi-
tion de ces représentants n’étant pas de caractère préalable,
la Cour réserva sa décision.

En annexe aux pièces de la procédure écrite, un certain
nombre de documents justificatifs ont été déposés au nom de
chacune des Parties. Avec le consentement de l’agent du Gou-
vernement belge, l'agent du Gouvernement du Royaume-Uni
en a ajouté quelques-uns au cours des plaidoiries 1.

 

 

1 Voir bordereau à l’annexe.

8
70 A/B 63. — AFFAIRE OSCAR CHINN

Telles sont les conditions dans lesquelles la Cour est aujour-
d’hui appelée à se prononcer sur l'instance introduite devant
elle par le compromis du 13 avril 1934.

*
* *

D'après les explications présentées par les Parties, les ori-
gines de la contestation, objet de la présente instance, seraient
les suivantes :

Avant la guerre de 1914-1018 et plus tard jusqu’en 1925, le
Gouvernement belge, sans exclure aucunement les entreprises
privées, avait exploité lui-même ou fait exploiter sur le Congo
l’industrie des transports. En 1921, il cessa cette exploitation
et la transféra à une société, la Société « Sonatra », qu’il créa
et qui était soumise à sa direction. En 1925, la Compagnie
Sonatra fusionna avec une compagnie privée, nommée « Citas »,
pour devenir l'Union nationale des Transports fluviaux, dite
« Unatra ». Selon les statuts de cette société, l'État était pro-
priétaire de plus de 70.000 actions sur 120.000 ; il est encore
actuellement propriétaire de plus de la moitié des actions
(128.987 actions sur 243.000).

Aux termes de la « Convention-Cahier des charges », qui fit
l’objet d’un arrêté royal du 12 mars 1925 et à laquelle les
statuts étaient annexés, la société est engagée, vis-à-vis de la
Colonie, à tenir constamment en service une flottille capable
de faire face aux besoins et au développement du trafic et à
établir des services réguliers à horaire fixe sur le Congo et sur
le Kasaï, ainsi que sur les affluents navigables de ces fleuves.
Les tarifs de transport doivent être approuvés par le ministre
des Colonies ou par le gouverneur général avant leur applica-
tion. La Colonie a le droit d’exiger le maintien de services
déficitaires, à charge pour elle de suppléer les recettes à concur-
rence des ‘dépenses d'exploitation. La société ne peut accorder
des tarifs de faveur sans autorisation spéciale de la Colonie.
De son côté, l’État est tenu de confier à la société le transport
par eau des fonctionnaires de la Colonie et de ses marchandises.
Il garantit en outre l'intérêt à 6% et l'amortissement des
obligations de la société; ces obligations sont exemptes de tout
impôt au delà de 2% au profit de l’État ou de la Colonie.

En 1928, la société s’adressa, par lettre du 18 octobre, au
Gouvernement, en attirant son attention sur les résultats défa-
vorables accusés depuis quelque temps par son exploitation,
sur le fléchissement de ses recettes en présence de dépenses
restant sensiblement constantes, sur ses obligations d'assurer
régulièrement des services, quel que soit le tonnage présenté à

9
7I A/B 63. — AFFAIRE OSCAR CHINN

l'embarquement, sur les charges résultant de ses obligations
d'augmenter son matériel conformément à son cahier des charges,
et enfin sur la concurrence des sociétés commerciales, qui,
« poursuivant » — disait la société — « une politique mal fondée,
pensons-nous, au point de vue économique, veulent assurer
elles-mêmes leurs transports par eau et, de plus, mettent à la
disposition des tiers leurs surplus de tonnage, quand il est
disponible, à des prix bien inférieurs à ceux de notre tarif ».
Faisant valoir qu’ainsi une grande partie du trafic lui échappait
et que, liée par son cahier des charges et le maintien obli-
gatoire de ses tarifs, elle ne pouvait lutter contre la concur-
rence, la société demanda que ses tarifs actuels pussent être
considérés comme des maxima, lui laissant ainsi la liberté, dont
jouissaient ses concurrents, d'accorder des tarifs spéciaux aux
clients réguliers et importants, ainsi que la possibilité de conclure
avec ses clients des « contrats de fidélité » lui permettant d’ac-
corder une ristourne sur les prix des tarifs à ceux qui consen-
tiraient à lui confier tous leurs transports.

Le Gouvernement belge donna satisfaction à la société, par
lettre du 24 octobre 1928, en attirant son attention sur la
nécessité de traiter tous les chargeurs de même catégorie sur
le même pied, et en spécifiant que la moindre réclamation
pourrait entraîner, si elle était fondée, le retrait de l’autorisation.

En fait, une série de contrats furent effectivement conclus
par la société dès le début de l’année 1929 et au cours des années
suivantes. Ces contrats étaient de deux espèces: des contrats
de fidélité proprement dits, dont la plupart sont d’ailleurs
expirés, et des contrats de reprise ou de désarmement de flotte.

Au début de 1929, M. Chinn, sujet britannique, qui avait
travaillé au Congo depuis 1927, vint s'installer à Léopoldville
pour s’y livrer à l'exploitation d’une entreprise de transports
fluviaux, de construction et de réparation de bateaux. Selon les
renseignements fournis par le Gouvernement du Royaume-Uni —
qui n’a pas été contredit sur ce point par le Gouvernement
belge —, M. Chinn aurait été, à côté de la Société Unatra,
le seul entrepreneur de transports fluviaux au Congo belge qui
ne fût pas en même temps négociant ou producteur. Les Par-
ties sont d’ailleurs en désaccord sur l’importance de ses acti-
vités et sur le montant des bénéfices qu'il en tirait.

Au cours des années 1930 et 1931, la crise commerciale aiguë
qui vint à sévir dans le monde entier ne laissa pas de peser
durement sur le commerce de la colonie du Congo. Le xz mai
1931, la Chambre de commerce de Léopoldville aurait fait appel
au Gouvernement belge en lui demandant d'intervenir en
réduisant de 50% tous les frais de transport, en accordant
des primes à l'exportation aux négociants, et en assurant le
contréle de la production.

TO
72 A/B 63. — AFFAIRE OSCAR CHINN

Le 20 juin 1931, le ministre belge des Colonies fit connaître
comme il suit, à diverses sociétés de transports sur les tarifs
desquels le Gouvernement avait le pouvoir d'agir, la décision
qu’il avait prise pour remédier temporairement à l’état critique
du commerce :

« Messieurs, .

L’effondrement des prix de réalisation des produits coloniaux sur
les marchés d'Europe nécessite un abaissement immédiat des prix
de revient des produits congolais ci-après : les bois, le cacao, le café,
le caoutchouc, le coton, l’huile de palme, les noix palmistes, le riz
indigène, le sésame et autres produits indigènes, à l'exception du
copal.

L'examen de la question m'a fait conclure que cet abaissement
du prix de revient doit provenir, d’une part, d’une réduction des
prix de transport et de manutention, d'autre part, d'une compres-
sion des frais généraux des entreprises coloniales productrices. '

J'ai décidé, conséquemment, que les tarifs de transport et de manu-
tention actuellement appliqués aux produits susvisés seront réduits
comme suit à partir du rer juillet 1931:

a) Manucongo.

Réduction de 60% sur le tarif actuellement appliqué au coton
brut de provenance indigène; de 33 % sur celui appliqué à l'huile
de palme, aux noix palmistes et aux fûts vides servant au logement
des huiles.

b) Régie des Chemins de fer du Mayumbé.

Réduction 4 i fr. la tonne pour le transport sur tous parcours
des huiles de palme et des fûts vides servant au logement des
uiles.

Réduction de 75 % des tarifs actuellement appliquées au trans-

ort des noix palmistes. :

Réduction de 60 % des tarifs actuellement appliqués au transport
des bois, café, cacao, sésame,’ caoutchouc.

c) Compagnie du Chemin de fer du Congo.
Réduction de 60 % sur le tarif actuellement appliqué au trans-
port du coton brut de provenance indigène et de 33 % sur les
tarifs actuellement appliqués au transport des huiles de palme et
des fûts vides servant au logement des huiles, ainsi que sur les prix
de traction des citernes vides.

d) Union nationale des Transports fluviaux et Manutention Léo.

Réduction à 1 fr. la tonne pour le transport sur tous parcours
du café, du caoutchouc, du cacao, du coton, des huiles de palme,
du sésame, du riz indigène et des fûts vides servant au logement
des huiles de palme.

Réduction de 75 % pour le transport sur tous parcours des noix
palmistes.

IX
73 A/B 63. — AFFAIRE OSCAR CHINN

‘Réduction des taxes de manutention actuellement appliquées: de
60 % pour le coton, de 33 % pour les huiles de paime, fits vides
servant au logement des huiles. et des noix palmistes.

e) Chemins de fer vicinaux du Congo.
Réduction de 60% .des tarifs actuellement appliqués au coton
brut de provenance indigéne.

{) Société des Messageries automobiles du Congo.

Réduction de 60% des tarifs actuellement appliqués au coton
brut de provenance indigène.

Ces réductions seront appliquées à partir du ret juillet 193x, pour
une période de trois mois renouvelable.

La Colonie vous invite à ouvrir un compte spécial où seront
portées, notamment, la charge et la perte éventuelles résultant pour
vous de l'application des mesures précitées. La Colonie, après tous
contrôles et vérifications minutieux, vous remboursera la perte éven-
tuelle qui apparaîtrait à ce compte spécial, mais sous la condition
expresse que l’ensemble de vos profits et pertes, révélés soit par
votre compte annuel, soit par vos balances trimestrielles, se solde-
ront en déficit, ledit compte de profits et pertes ne pouvant, toute-
fois, porter à son doit que les frais généraux, les amortissements
normaux et la charge des intérêts.

D'autre part, il est expressément entendu que les sacrifices que
la Colonie serait ainsi amenée à consentir seront récupérables lors-
que la situation économique permettra un relèvement des tarifs de
transport.

Je vous serais obligé de vouloir bien, en ce qui concerne votre
entreprise, me donner votre accord et transmettre à votre adminis-
tration d'Afrique les instructions nécessaires pour la mise en vigueur
du régime nouveau à partir du ret juillet prochain.

Veuillez recevoir, etc.

Le Ministre :

(Signé) PAUL CROKAERT.
Lettre adressée à :

Manucongo — Régie des Chemins de fer du
Mayumbé — Compagnie de Chemin de fer
du Congo — Union nationale des Transports
fluviaux et Manutention Léo — Chemins de
fer vicinaux du Congo — Société des Messa-
geries automobiles du Congo. »

Comme on le voit, la décision, en visant le transport des
principaux produits destinés à l'exportation, avait sur le fleuve
son application au trafic à la descente, et en visant le transport
des fûts à huile vides y avait son application principalement à
la montée. Dans les deux cas, le fret, réduit à un franc par
tonne, était pour ainsi dire purement nominal. |

En contre-partie de la réduction des tarifs, la Colonie s’enga-
geait à rembourser aux sociétés susvisées leurs pertes éventuelles,
à la condition expresse que l’ensemble des profits et pertes de

12
74 A/B 63. — AFFAIRE OSCAR CHINN

chaque entreprise se soldat en déficit. D'autre part, il était
entendu que ces remboursements éventuels seraient récupérables,
lorsque la situation économique permettrait un relèvement
des tarifs de transport. En conséquence, l’État belge a payé à
l’'Unatra 2.072.000 fr. en I931, — 12.107.000 fr. en 1932 —
et 7.456.000 fr. en 1933.

La mesure ainsi prise, qui devait entrer en vigueur le rer juillet
1931 et avoir une durée de trois mois renouvelable, ne laissa
pas de provoquer du mécontentement dans certains milieux de
la colonie. |

Par une lettre du 26 juin 1931, la Société commerciale du
Centre africain, dite « Socca », demanda au ministre des Colo-
nies à quelles conditions elle devait se soumettre pour être
indemnisée des pertes qu'elle disait devoir subir par suite de la
décision ; il ne lui paraissait pas, ajoutait-elle, que le Gouverne-
ment eût pu « songer à créer — en faveur d’une société — un
régime préférentiel aboutissant à un monopole de fait »,

De son côté, la Chambre de commerce de Léopoldville, par
lettre de son président adressée au gouverneur général de la
colonie, en date du 27 juin 1931, réclama que, « concurrem-
ment avec l’assistance que la Colonie donne au commerce par
l'entremise de l'Unatra, une intervention d’égale importance
soit prévue pour ceux qui préfèrent confier leurs transports à
d’autres entreprises ou qui restent leur propre transporteur ».

S’adressant à la Société Socca par lettre en date du 28 juillet
1931, le ministre des Colonies exprima comme il suit ses regrets
de ne pouvoir donner suite à la demande de cette société :

« Messieurs,

J'ai eu l'honneur de recevoir votre lettre du 26 juin 1931, rela-
tive aux dégrèvements consentis sur les tarifs de l’Unatra, et sur
laquelle vous me demandez de pouvoir bénéficier, dans les mêmes
conditions, de l’intervention gouvernementale.

Il est à remarquer que la mesure prise en matière de dégrève-
ment des tarifs de transport présente un caractère d'intérêt général
que les conditions de réalisation des produits congolais sur les mar-
chés européens ont nécessité. Ces dégrèvements sont provisoires. Ils
ne sont valables que pour des périodes de trois mois, à l'expiration
desquelles elles seront renouvelées s’il y à lieu.

Les compensations qui seront accordées par la Colonie aux orga-
nismes de transport ne le seront que dans la proportion des charges
et pertes éventuelles résultant de l'application de la mesure précitée,
et sous la condition expresse. que l’ensemble des profits et pertes
de l’entreprise se soldera en déficit, ledit compte de profits et pertes
ne pouvant porter à son Dorr que les frais généraux, les amortis-
sements normaux et la charge des intérêts.

D'autre part, le Gouvernement de la Colonie se réserve le droit
de récupérer au moment opportun, par des majorations de tarifs,

13
75 ’  A/B 63. — AFFAIRE OSCAR CHINN

toutes sommes qui à raison de ces dégrèvements auront dû être
avancées.

Il s'ensuit que l'intervention du Gouvernement doit se limiter aux
entreprises de transport chez lesquelles il a un droit de contrôle sur
les tarifs. Je regrette, dans ces conditions, de ne pouvoir donner
suite à la demande que vous m’avez soumise.

Veuillez recevoir, etc. »

D'après le Gouvernement du Royaume-Uni, la décision du
20 juin 1931 aurait eu pour effet de ruiner M. Chinn, en le
contraignant à cesser toute activité tant comme entrepreneur
de transports que comme constructeur et réparateur de bateaux.
D'après le Gouvernement belge, au contraire, il n’en aurait pas
été ainsi et le dernier transport effectué par M. Chinn remon-
terait au 13 mai 1931, date après laquelle il n'aurait plus effectué
aucun transport sur le fleuve, ni à la montée, ni à la descente.
Il n’est pas contesté du reste que, le rer juillet 1037, les
bateaux de M. Chinn étaient à la chaîne.

Quoi qu'il en ait été à cet égard, six entreprises intéressées
aux transports fluviaux, et parmi elles celle de M. Chinn, déci-
dérent de s'adresser aux tribunaux. Par exploit du 18 mars
1932, elles introduisirent contre l'administration de la Colonie,
devant le Tribunal de premiére instance de Léopoldville, sur
la base de la Convention de Saint-Germain du Io septembre
1919 approuvée par la loi belge du 5 juillet 1920, une action
en réparation du préjudice, provisoirement estimé à environ
douze millions de francs, qu’elles auraient subi du fait que la
Colonie « a conclu avec la Société nationale de Transports
fluviaux, dite Unatra, sans les admettre au bénéfice d’un traite-
ment analogue, un arrangement en exécution duquel — moyen-
nant remboursement de leur montant — ladite société a
pratiqué, sur ses tarifs normaux d'évacuation des produits, des
dégrévements progressifs atteignant jusqu'à la gratuité et ainsi
établi à son profit un véritable monopole d'exploitation dans
le sens le plus important de la navigation fluviale ».

Déboutés de leur demande par jugement du 21 septembre
1932, les réclamants interjetèrent appel, devant la Cour d’appel
de Léopoldville, laquelle, par arrêt du 13 décembre 1932, confirma
la décision des premiers juges.

Entre temps, la crise économique ne s’atténuant pas et la
mesure du 20 juin 1931 n’ayant été prise que pour trois mois,
le Gouvernement belge en prorogea successivement 1’échéance,
aprés avoir essayé, sans résultat, de reviser pour certains
produits la réduction qu'il avait apportée aux tarifs de la
Société Unatra.

Au mois d'octobre 1932 et à la suite d’une visite du ministre
des Colonies au Congo, une nouvelle décision intervint, publiée

14
76 A/B 63. — AFFAIRE OSCAR CHINN

par le gouverneur général le 3 octobre 1932, sous la forme
suivante :

« AVIS AU PUBLIC.

Le ministre des Colonies a décidé d'accorder à partir du rer août
1932 à tous les transporteurs privés qui en feront la demande, à
titre d’avance et sous réserve d'offrir les garanties voulues,
le remboursement des pertes subies par suite du transport. des
produits dégrevés à la descente.

Cette perte sera calculée par tonne-kilométre sur la base de
la perte subie par |’Unatra au 3x décembre 1032.

Les transporteurs privés auront à fournir — au décharge-
ment — le manifeste et éventuellement, en communication, la
copie de connaissements justifiant ce manifeste.

La garantie devra étre fournie sous forme de caution d’une
banque ou d’autre organisme solvable, ou bien sous forme d’hypo-
thèque sur immeubles. »

À la suite de l’arrêt de la Cour d’appel de Léopoldville, les
cinq entreprises qui, avec M. Chinn, avaient intenté une action
contre l'Administration de la Colonie, ne paraissent pas avoir
insisté. Seul ce dernier ne se résigna pas. Dès avant le prononcé
de cet arrêt, M. Chinn fit appel à la protection de son Gou-
vernement, qui avait pris en mains sa réclamation.

Des négociations s’ensuivirent entre le Gouvernement. du
Royaume-Uni et le Gouvernement belge, en vue d’un règlement
amiable. Ces négociations ayant échoué, les deux Gouvernements
tombèrent d’accord pour soumettre l’affaire à la Cour permanente
de Justice internationale ; et c’est dans ces conditions qu’inter-
vint le compromis du 13 avril 1934, à la suite duquel la Cour

\

est appelée à statuer.

*
*# Eo

La Cour ayant été saisie par compromis, il importe de fixer,
d’aprés les termes de celui-ci, quelle est la position respective
des Parties en cause.

A cet égard, il résulte de l’ordre alterné de la présentation
des pièces de la procédure écrite, tel qu’il a été proposé par
le compromis, de l’ordre adopté d’un commun accord par les
agents pour leurs plaidoiries respectives, et de l'attitude qu'ils
y ont prise, que, de l'avis des Parties, le Gouvernement britan-
nique occupe en fait, dans la présente affaire, la position de
demandeur et le Gouvernement belge celle de défendeur.
77 A/B 63. — AFFAIRE OSCAR CHINN

Aux termes du compromis, la première question sur laquelle
la Cour doit statuer est celle de savoir si, « compte tenu de
toutes les circonstances du cas », certaines mesures, prises
et appliquées aux mois de juin 1931 et suivants par le Gou-
vernement belge à l'égard de l’Unatra et se rapportant au
trafic fluvial sur les voies d’eau du Congo belge, se trouvent
en opposition avec les obligations internationales de ce Gouver-
nement vis-à-vis du Gouvernement du Royaume-Uni.

Ii convient donc de préciser en premier lieu le caractère des
mesures dont se plaint le Gouvernement du Royaume-Uni — les
« circonstances du cas », c’est-à-dire les circonstances particu-
lières à la présente affaire —, et les obligations internationales
avec lesquelles, d’après le Gouvernement du Royaume-Uni, ces
mesures se trouveraient en opposition.

1. — I résulte de l'exposé historique de l'affaire que les mesures
prises et appliquées aux mois de juin 1931 et suivants
à l'égard de la Société Unatra, et se rapportant au trafic
fluvial sur les voies d’eau du Congo belge, sont avant tout
la décision du ministre des Colonies datée du 20 juin 1931,
suivie du refus du Gouvernement belge, jusqu’au 3 octobre
1932, d'en étendre l’application aux entreprises de transports
fluviaux autres que l’Unatra ; ce sont également les paiements
effectués par le Trésor de la Colonie au profit de cette société.
I est clair que c’est le caractère licite ou illicite, au point
de vue du droit international, des mesures de 1931 qui est

à la base du présent litige.

Tel qu'il se présente, l'acte du ministre est un acte gouver-
nemental, adressé à plusieurs compagnies s’occupant des trans-
ports et notamment à la Société Unatra, acte constituant —
en ce qui concerne cette dernière — une sorte d’avenant au
cahier des charges de celle-ci et s’expliquant par le contrôle
réservé au Gouvernement sur cette société; acte gouverne-
mental aussi à raison des promesses faites, pour le compte du
Trésor de la Colonie, concernant le remboursement éventuelle-
ment temporaire des pertes. Aussi bien, il se dégage du com-
promis même que les Parties sont d’accord pour considérer
la mesure prise comme un acte gouvernemental, et c’est en
cette qualité qu'elle est critiquée par le Gouvernement du
Royaume-Uni.

Au point de vue de sa portée, l’acte du Gouvernement belge
envisage, comme on l’a vu, l’abaissement considérable des
tarifs de transport de certains produits indigènes ; il n’a pas
le caractère d’une mesure particulière à la Société Unatra, car
il vise également certaines entreprises de transport par terre
qui sont contrôlées par l’État. En revanche, et pour contre-

16
78 A/B 63. — AFFAIRE OSCAR CHINN

balancer les charges et les pertes ainsi imposées, il en prévoit
le remboursement ‘à chaque entreprise, sous la condition, toute-
fois, que l’ensemble des profits et pertes de cette entreprise
se solde en déficit. Ces remboursements sont d’ailleurs récupé-
rables par le Trésor de la Colonie lorsque la situation écono-
mique permettra un relèvement des tarifs de transport; ils
constituent un prêt momentané, une avance destinée à faire
retour au Trésor. La mesure elle-même est temporaire; elle
est toutefois susceptible de prolongation.

2. — Quant aux « circonstances du cas », dont, d'après le
compromis, les Parties ont expressément demandé à la Cour
de tenir compte pour apprécier la plainte du Gouvernement
du Royaume-Uni, les documents produits et les plaidoiries
permettent de les résumer comme il suit.

En premier lieu apparaît l'importance particulière des trans-
ports fluviaux pour l’économie générale de la colonie. Le fleuve
Congo, par l'importance et l'étendue de son réseau, constitue
la principale voie de communication de la colonie belge. Péné-
trant au moyen de ses multiples affluents dans les parties les
plus reculées du territoire, il permet d’étendre l'exploitation et
la mise en valeur des richesses locales du pays tout entier et
constitue par là, au point de vue de l'écoulement des produits
destinés à l'exportation, un élément essentiel de l’activité com-
merciale de la colonie.

Les circonstances en présence desquelles a été prise la mesure
de 1931 présentent, d'autre part, un aspect particulier quand
on considère le caractère de la Société Unatra. Succédant en
1925 à la Société Sonatra, dirigée par l'État, la Société
Unatra avait pris la forme d’une compagnie privée, mais elle
n'en exerçait pas moins, à raison de son cahier des charges
et du contrôle qui y est stipulé au profit de l’État, un service
public organisé, comportant des charges et obligations parti-
culières et destiné avant tout à satisfaire aux besoins généraux
de la colonie.

Assurément, les services confiés à l’Unatra n’excluaient en
rien l’activité d’autres entreprises désireuses d'effectuer les trans-
ports fluviaux, soit pour leur propre compte soit pour le compte
des tiers. Mais ces entreprises, exercées librement et ayant
comme principal et légitime souci de réaliser des bénéfices
pécuniaires, n'avaient aucune raison de réclamer à l’État une
garantie quelconque de gains. Elles avaient simplement droit à
la liberté et à l'égalité stipulées comme régime conventionnel du
Congo, ainsi qu’il sera rappelé ci-après.

Enfin, la circonstance qui, d'après le Gouvernement belge,
fut la cause déterminante de la mesure prise par lui le 20 juin

17
79 A/B 63. — AFFAIRE OSCAR CHINN

1931, est la crise économique générale et la nécessité de venir
au secours du commerce, gravement atteint par la chute du
prix des produits coloniaux, et de parer à ce qui risquait de
devenir un désastre général pour la colonie.

Le Gouvernement belge était seul juge de cet état critiqué
et des remèdes à y apporter, sous la réserve naturellement de
ne pas se départir de ses obligations internationales.

3. — En ce qui concerne les obligations internationales du
Gouvernement belge vis-à-vis du Gouvernement du Royaume-
Uni, celles-ci ont été indiquées clairement par les Parties, tant
dans leurs pièces écrites qu'au cours des débats. Ce sont en
première ligne les engagements résultant du régime inter-
national du bassin du Congo d’après la Convention de Saint-
Germain-en-Laye du 10 septembre 1910, et subsidiairement les
obligations résultant des principes généraux du droit inter-
national commun.

Aux termes de l’article premier de la Convention de Saint-
Germain :

« Les Puissances signataires s’engagent à maintenir entre leurs
ressortissants respectifs et ceux des États, Membres de la Société
des Nations, qui adhéreront à la présente convention, une com-
plète égalité commerciale dans les territoires placés sous leur
autorité dans les limites fixées à l’article premier de l’Acte géné-
ral de Berlin du 26 février 1885, avec la réserve prévue au der-
nier alinéa de cet article, rapporté dans l’annexe ci-jointe.

Annexe.

Article premier de l’Acte général de Berlin du 26 février 1885.

Le commerce de toutes les nations jouira d’une complète liberté :

I) dans tous les territoires constituant le’ bassin du Congo et
de ses affluents [suivent les limites géographiques] ;

2) dans la zone maritime s'étendant sur l'Océan Atlantique
[suivent les limites géographiques] ;

3) dans la zone se prolongeant à l’est du bassin du Congo
[suivent les limites géographiques].

Il est expressément entendu qu’en étendant à cette zone orien-
tale le principe de la liberté commerciale, les Puissances représen-
tées à la Conférence ne s'engagent que pour elles-mêmes et que ce
principe ne s’appliquera aux territoires appartenant actuellement
à quelque Etat indépendant et souverain qu’autant que celui-ci y
donnera son consentement. Les Puissances conviennent d'employer
leurs bons offices auprès des gouvernements établis sur le lit-
toral africain de la mer des Indes afin d'obtenir ledit consente-
ment et, en tout cas, d'assurer au transit de toutes les nations
les conditions les plus favorables. » se

D'autre part, aux termes de l’article 5:
18
80 :  A/B 63. — AFFAIRE OSCAR CHINN

« La navigation du Niger et de ses embranchements et issues,
et de tous les fleuves, de leurs embranchements et issues cou-
lant sur les territoires visés à l’article premier, ainsi que la naviga-
tion des lacs situés sur ces territoires, sera, sous réserve des
dispositions du présent chapitre, entièrement libre aussi bien
pour les navires de commerce que pour le transport des mar-
chandises et des voyageurs.

Les bateaux de toute nature appartenant aux ressortissants
des Puissances signataires et des États, Membres de la Société des
Nations, qui adhéreront à la présente convention, seront traités,
sous tous les rapports, sur le pied d’une parfaite égalité. »

La Convention de Saint-Germain a succédé, en ce qui
concerne les Parties en cause et dans leurs rapports mutuels,
à l’Acte général de Berlin du 26 février 1885 ainsi qu’à l’Acte
et à la Déclaration de Bruxelles du 2. juillet 1890 — actes
auxquels elle est reliée par son préambule; mais il convient
de rappeler qu'aux termes de l’article 13 de la dite
convention signée par les deux Gouvernements en cause,

« Sauf les stipulations visées à l’article premier de la présente
convention, l'Acte général de Berlin du 26 février 1885 et l’Acte
général de Bruxelles du 2 juillet 1890, ainsi que la Déclaration
en date du même jour, seront considérés comme abrogés, en
tant qu'ils lient entre elles les Puissances qui sont parties à la
présente convention. »

Quel que soit l'intérêt que puissent avoir, par ailleurs, ces Actes —
et Déclaration de Berlin et de Bruxelles, c’est la Convention de
Saint-Germain de 1919, présentée par les deux Parties comme
la source immédiate de leurs droits et obligations convention-
nels respectifs, qui constitue pour la Cour, dans l'affaire actuelle,
l'acte dont il lui est demandé de faire l’application, et dont
jusqu’à présent, à la connaissance de la Cour, aucun gouver-
nement n’a contesté la validité.

Les Parties ont manifesté leur désaccord sur la question de
savoir si le premier alinéa de l’article premier de l’Acte de Berlin,
reproduit en annexe à l’article premier de la Convention de
Saint-Germain et proclamant la « complète liberté » du com-
merce de toutes les nations, se trouve ou non incorporé dans
ce dernier. Selon le Gouvernement du Royaume-Uni, la
disposition dont il s’agit constituerait une partie intégrante de
cet article. La Cour cependant ne saurait se rallier 4 cette
maniére de voir, qui n’est pas en conformité avec les termes
explicites de l’article premier de la Convention de Saint-
Germain, lequel ne retient de l’article premier de l’Acte de Berlin
rapporté en annexe que la détermination des territoires conven-
tionnels et le dernier alinéa. Mais cette question perd beaucoup
de son intérét dans la présente affaire, si l’on considére que

19
81 A/B 63. — AFFAIRE OSCAR CHINN

l’article 5, alinéa 1, de la Convention de Saint-Germain fait
précisément application, au point de vue de la navigation fluviale
dont il s’agit actuellement, de la liberté du commerce. Il n’est
guère possible, en effet, de douter que l’industrie des transports
fluviaux ne rentre dans l’activité commerciale.

Il est vrai que la Convention de Saint-Germain, par l'effet
de son article 13 précédemment cité, a abrogé le régime de la
liberté commerciale au point de vue douanier stipulée dans
l’article IV de l’Acte de Berlin. Mais rien ne permet de
soutenir qu’élle a entendu se départir, au point de vue de
l’activité commerciale, du principe général de liberté consacré
à Berlin en ce qui concerne le réseau fluvial dont il s’agit.
Tout au contraire, les États signataires de la Convention de
Saint-Germain s'y sont expressément référés non seulement,
comme on l’a vu, dans l’article 5 ci-dessus rapporté, mais aussi
dans l'alinéa final de l'annexe à l’article premier et dans
l’article Io.

Quant aux principes généraux du droit des gens, qu’invoque
subsidiairement le Gouvernement du Royaume-Uni, il ressort
des pièces écrites et des plaidoiries des Parties que le Gou-
vernement du Royaume-Uni a entendu faire appel à l’obliga-
tion qu’ont tous les Etats de respecter les droits acquis par
les étrangers sur leur territoire, et à laquelle le Gouvernement
belge aurait contrevenu à Végard de M. Chinn.

En recherchant, conformément aux termes du compromis,
si les mesures incriminées ont été ou non en opposition avec
les obligations internationales du Gouvernement belge, la Cour,
eu égard aux positions prises respectivement par les Parties,
ainsi que cela a été dit ci-dessus, examinera les objections for-
mulées par le Gouvernement du Royaume-Uni contre la compa-
tibilité de ces mesures avec les obligations dont il s’agit.

Critiquant les mesures prises par le ministre belge des Colo-
nies le 20 juin 1031, et invoquant à cette fin les obligations
internationales incombant au Gouvernement belge, le Gouver-
nement du Royaume-Uni fait valoir les griefs suivants.

En première ligne, le Gouvernement belge, en faisant réduire,
moyennant sa promesse de compensation pécuniaire temporaire,
les tarifs de la Société Unatra, aurait mis les autres transpor-
teurs fluviaux, et parmi eux M. Chinn, dans l'impossibilité
de conserver leur clientèle et, par conséquent, de main-
tenir leurs entreprises; de ce chef, il aurait mis la Société
Unatra à même d’exercer un monopole de fait incompatible,
selon le Gouvernement du Royaume-Uni, avec l'obligation

20
82 A/B 63. — AFFAIRE OSCAR CHINN

du Gouvernement belge de maintenir l'égalité et la liberté
du commerce, aussi bien qu'avec celle découlant de l’article 5
de la Convention de Saint-Germain, qui applique ces principes
à la navigation fluviale. Le Gouvernement belge aurait agi
ainsi, non seulement pour venir en aide au commerce dans la
colonie, mais aussi pour concentrer entre les mains de la
Société Unatra l’industrie des transports fluviaux.

Subsidiairement, le Gouvernement belge, en organisant au
profit d’une société belge, la Société Unatra, un régime dont
un sujet britannique, M. Chinn, ne pouvait bénéficier, aurait
créé une discrimination contraire à l'égalité de traitement
stipulée dans la Convention de Saint-Germain.

Enfin, et pour le cas où la Cour ne reconnaitrait pas
Vincompatibilité des mesures prises en 1931 avec cette conven-
tion, le Gouvernement du Royaume-Uni allègue qu’en mettant
M. Chinn, sujet britannique, dans une impossibilité commerciale
de continuer ses affaires, ces mesures auraient constitué une
violation de droits acquis, protégés par les principes généraux
du droit des gens.

A ces griefs, le Gouvernement belge oppose les considéra-
tions qui suivent :

Les mesures qu’il a adoptées ont été rendues nécessaires,
pour que l'intérêt général fût sauvegardé, par la situation des
marchés mondiaux des produits coloniaux; il n’est jamais
entré dans ses vues d'établir un monopole quelconque en faveur
de l’Unatra afin de ruiner des concurrents génants. Les mesures
ont été licites au regard du droit international conventionnel
aussi bien que coutumier.

Le Gouvernement belge soutient encore qu'il y a lieu de
distinguer entre le domaine de la navigation et le domaine
de la gestion du pavillon national. Tandis que, dans le premier
de ces domaines, il est défendu à l’État riverain de porter
atteinte à la liberté de navigation, sa liberté d'action n’est pas
limitée dans le second.

Enfin, quant au grief britannique qui a trait au droit inter-
national commun, le Gouvernement belge estime qu’il n’a pas
été porté atteinte à des droits préexistants et acquis; tout au
plus, des intérêts privés auraient été lésés.

a) Le grief principal du Gouvernement du Royaume-Uni a
trait à l’opposition alléguée entre les mesures incriminées prises

21
83 A/B 63. — AFFAIRE OSCAR CHINN

par le Gouvernement belge et les principes de l'égalité et de la
liberté du commerce, ainsi que de la liberté de la navigation.

La liberté de navigation consacrée par la convention com-
porte, d’après la notion communément admise, la liberté de
mouvement pour les bateaux, la liberté d'approcher des ports,
de profiter des ouvrages et docks, de charger et de décharger
les marchandises, ainsi que la liberté de transporter des mar-
chandises et des voyageurs.

La liberté de la navigation, en tant qu'il s’agit des opéra-
tions commerciales des entreprises de transport fluvial ou
maritime, implique, à cet égard, la liberté du commerce. On
ne saurait cependant pas en déduire que la liberté de la navi-
gation entraîne et présuppose à tous autres égards la liberté
du commerce.\

Dans l'affaire actuelle, c’est la liberté de navigation, au point
de vue particulier des opérations commerciales inhérentes à
l'exercice de l’industrie des transports, qui est, dans l'espèce,
visée par le Gouvernement du Royaume-Uni; celui-ci, en effet,
n’a jamais prétendu que les mesures incriminées aient constitué
une entrave au mouvement des bateaux. |

C'est pourquoi la Cour, sans méconnaître que la liberté de
la navigation et la liberté de commerce sont, en principe, choses
distinctes, estime qu’il n'y a pas lieu de les envisager ici sépa-
rément.

Le Gouvernement du Royaume-Uni a invoqué, à l'appui
de la liberté du commerce, la disposition initiale de l’annexe
à l’article premier de la Convention de Saint-Germain. Mais,
comme on l’a vu plus haut, cet argument a été écarté par la
Cour, à raison du texte même de l’article premier.

La notion de la liberté du commerce n’a cependant pas dis-
paru de la Convention de Saint-Germain. Son article premier
est consacré au principe de l'égalité commerciale ; or, celle-ci
présuppose déjà, en principe, la liberté du commerce. Le dernier
alinéa de l'article premier de l’Acte de Berlin, retenu par
l’article premier de la Convention de Saint-Germain, contient,
comme il a été déjà signalé, la réserve suivante: « I] est expressé-
ment entendu qu’en étendant à cette zone orientale le principe
de la liberté commerciale, les Puissances .... ne s'engagent que
pour elles-mêmes », etc. La liberté commerciale est donc expres-
sément visée.

L'article 2 de la convention concerne la liberté du commerce
en garantissant aux marchandises libre accès, comme il le fait
pour les navires battant pavillon des Puissances contractantes,
tout en réservant pour l’État intéressé le droit de fixer librement
les règles et les tarifs de douane ou de navigation applicables
sur son territoire.

L'article ro, enfin, mentionne ce principe sous la forme sui-
vante: « Les Puissances signataires reconnaissent l'obligation

22
84 A/B 63. — AFFAIRE OSCAR CHINN

de maintenir, dans les régions relevant de leur autorité, l’exis-
tence d’un pouvoir et de moyens de police suffisants pour assurer
la protection des personnes et des biens et, le cas échéant, la
liberté du commerce et du transit. »

Il est donc certain que la Convention de Saint-Germain
procède, elle aussi, de la notion de la liberté du commerce;
mais il y a lieu toutefois de noter que cette notion n’a pas la
même portée dans la convention que dans l’Acte de Berlin.
Celui-ci comprenait en réalité, dans la liberté du commerce,
le régime de la porte ouverte. En abolissant — comme cela
a été déjà dit — la prohibition de prélever des droits de
douane inscrite à l’article IV de l’Acte, la convention a aban-
donné ce régime; à ce propos, il convient de remarquer éga-
lement que l’article V de l’Acte, dont l'alinéa 2 correspond à
l’article 3 de la convention, contenait un premier alinéa qui
ne se retrouve pas dans la convention et qui interdisait la
concession de tout monopole ou privilège en matière commer-
ciale.

On ne saurait supposer que les Partiés contractantes aient
adopté des dispositions nouvelles avec l’idée que celles-ci pour-
raient se prêter à une interprétation extensive allant au delà
de ce qui a été expressément stipulé.

La liberté du commerce, telle qu'elle résulte de la conven-
tion, est la faculté, en principe illimitée, de se livrer à toute
activité commerciale, que celle-ci ait pour objet le négoce pro-
prement dit, c’est-à-dire la vente et l’achat des marchandises,
ou qu'elle s'applique à l’industrie et notamment à l'industrie
des transports, qu'elle s'exerce à l'intérieur ou qu'elle s'exerce
avec l'extérieur par importation ou exportation. La liberté du
commerce ne signifie pas l'abolition de la concurrence commer-
ciale; elle présuppose cette concurrence. Chaque entreprise
exerçant en toute liberté ses activités commerciales peut -se
trouver devant des obstacles que lui opposent des éntreprises
rivales, lesquelles lui sont peut-être supérieures par leur capital
ou leur organisation. Elle peut se trouver aussi en concur-
rence avec des entreprises auxquelles les États participent et
qui ont eu depuis leur fondation, comme c'est le cas pour
VUnatra, une situation particulière. M. Chinn, sujet britan-
nique, en entreprenant, en 1929, l'exploitation des transports
fluviaux, ne pouvait ignorer l'existence de la concurrence qu’il
rencontrerait de la part de l’Unatra, fondée depuis 1925, l’impor-.
tance du capital investi dans cette société, ses attaches avec
le Gouvernement colonial et le Gouvernement belge, ainsi que
le rôle prépondérant réservé à ceux-ci relativement à la déter-
mination et à l'application des tarifs de transport.

Le Gouvernement du Royaume-Uni soutient que la réduction
- des tarifs, avec promesse du Gouvernement belge de compenser

23 ~
85 A/B 03. -— AFFAIRE OSCAR CHINN

temporairement les pertes, aurait mis l’Unatra à même d'exercer
sur le fleuve un monopole de fait incompatible avec la liberté
du commerce.

La Cour doit donc examiner la question de savoir si la
prétendue concentration des transports dans les mains de
l'Unatra, dont se plaint le Gouvernement du Royaume-Uni,
ainsi que le fait, pour M. Chinn, de s’étre trouvé de ce chef
dans Vimpossibilité commerciale de continuer ses affaires, sont
en contradiction avec la notion de la liberté de commerce
expliquée plus haut.

Pour qu'une concentration de ce genre porte atteinte à la
liberté du commerce, il faut que l’activité commerciale se trouve
interdite par la concession d’un droit exclusif du droit des
tiers d’exercer la méme activité. Ce serait, en d’autres termes,
Vétablissement d’un « monopole » que les tiers auraient l’obli-
gation de respecter.

La Cour n’apercoit pas, dans la mesure prise par le Gou-
vernement belge, des indices d’une telle interdiction. D’ailleurs,
le Gouvernement britannique ne prétend pas qu’un tel mono-
pole ait été créé; mais il soutient que la mesure incriminée
aurait eu pour conséquence de rendre commercialement impos-
sible, notamment pour M. Chinn, de continuer ses entreprises,
et aurait ainsi abouti a ce qui est qualifié de « monopole de
fait ». Dans ce que le Gouvernement du Royaume-Uni appelle
dans l’espéce « monopole de fait », la Cour ne voit cependant
qu’une conséquence naturelle de la situation dans laquelle se
trouvaient les services contrôlés par l’État vis-à-vis des entre-
prises privées. Elle y voit d’autre part, à certains égards, un
effet éventuel de la concurrence commerciale, sans qu’on puisse
en déduire que la liberté du commerce et la liberté de la
navigation, stipulées dans la Convention de Saint-Germain, im-
pliquent, pour le Gouvernement belge, une obligation de garantir
le succès à chaque entreprise. Si, par « monopole de fait »,
on devait entendre en matière de commerce, de navigation
ou de transports, toutes mesures susceptibles de rendre difficile
ou impossible pour les tiers d’exercer leurs entreprises aux
mêmes prix et dans les mêmes conditions commerciales, on
peut dire que toutes mesures offrant à la clientèle des facilités,
abaissements de prix, ristournes ou autres conditions avanta-
geuses que d’autres entreprises ne veulent ou ne peuvent pas
offrir et qui tendent, en somme, à favoriser le commerce, seraient
contraires à la liberté du commerce. Une telle prétention abouti-
rait précisément à la négation même du commerce; car rien
n'empêche un commerçant, un armateur, un industriel, un
entrepreneur de transports, de travailler momentanément à
perte s’il croit pouvoir maïntenir ainsi son entreprise.

24
86 A/B 63: — AFFAIRE OSCAR CHINN

En résumé, si on considère les circonstances exceptionnelles
en présence desquelles les mesures du 20 juin 1931 ont été
prises et le caractère qu’elles présentaient, c’est-à-dire leur
caractère temporaire et leur application à des sociétés chargées
par l’État de services publics, ces mesures ne peuvent être
condamnées comme ayant contrevenu à l'engagement pris par
le Gouvernement belge dans la Convention de Saint-Germain
de respecter la liberté du commerce au Congo.

A supposer que la Société Unatra ait pu chercher dans
l’abaissement temporaire de ses tarifs une occasion de concen-
trer entre ses mains le trafic de ses concurrents, on ne saurait
en déduire, surtout en présence des circonstances précédemment
rappelées, que tels aient été la cause et le but de l’interven-
tion du Gouvernement belge.

Dans ces conditions, la Cour n’a pas besoin de rechercher si,
comme le prétend le Gouvernement du Royaume-Uni, le Gou-
vernement belge, en prenant les mesures qui auraient abouti
à cette concentration, aurait été inspiré jusqu’à un certain
point par des motifs autres que le désir de venir à l’aide du
commerce pendant une période de crise. D'ailleurs, les circon-
stances dans lesquelles les mesures incriminées ont été prises
sont de nature à écarter toute idée d’une intention de la part
du Gouvernement belge d’arriver, par des moyens détournés,
à éluder les obligations que lui imposait la Convention de
Saint-Germain.

D'autre part, la Cour ne saurait s’arrêter à la thèse générale
du Gouvernement belge concernant sa conception de la « ges-
tion de la flotte nationale ». Quelque légitime et libre que soit
l’action gouvernementale dans la gestion de son pavillon natio-
nal et dans l'établissement de subsides à allouer à celui-ci, il
est clair que cela ne permet pas à un Etat de se départir à ce
propos de ses engagements internationaux. :

b) En ce qui concerne le grief subsidiaire du Gouvernement
du Royaume-Uni, portant sur une prétendue discrimination
contraire à l'égalité de traitement stipulée dans la Convention
de Saint-Germain, il y a lieu de rappeler tout d’abord que le
principe de l'égalité de traitement est la marque caractéristique
du régime juridique établi dans le bassin du Congo. La Con-
vention de Saint-Germain la consacre dans la plupart de ses
articles, soit en effet dans les articles premier, 2, 3, 4, 5, 6, 7,
9 et rr. Au surplus, cette égalité de traitement n'est assurée
par la convention qu'aux ressortissants des Puissances parties à
la convention et des États adhérents.

C’est ainsi que l’article premier de la convention stipule : « Les
Puissances signataires s'engagent à maïntenir entre leurs ressor-
tissants respectifs .... une complète égalité commerciale », etc.
L'article 3 garantit aux ressortissants des mêmes Puissances le
même traitement et les mêmes droits que ceux dont jouissent les

25
87 A/B 63. — AFFAIRE OSCAR CHINN

ressortissants de la Puissance exerçant son autorité sur le
territoire et assure ainsi l'assimilation aux nationaux. L'article xx
déclare, dans son second alinéa, que les Puissances signataires
protégeront et favoriseront, sans distinction de nationalité ni
de culte, les institutions et les entreprises religieuses, scien-
tifiques ou charitables.

La discrimination interdite est donc celle qui serait basée sur
la nationalité et qui entraînerait un traitement différentiel pour
les individus appartenant aux différents groupes nationaux à
raison de leur nationalité.

Il y a lieu de rappeler à ce propos que le traitement fait à
la Société Unatra avait pour base la position particulière de
cette société, en tant que société contrôlée par le Gouvernement
belge. C’est à ce caractère de société contrôlée par l'État, et
non à sa qualité de société belge, que se trouvaient liés les
avantages et conditions particulières résultant des mesures du
20 juin 1931. Ces mesures, telles qu’elles ont été prises, eussent
été inapplicables aux entreprises libres, quelle que fût leur
nationalité belge ou étrangère. Pour que l’inégalité put constituer
une discrimination interdite, il eût fallu qu’elle touchât des
entreprises se trouvant dans la même position que l’Unatra, et
tel n'était pas le cas. |

Dans ces circonstances, la Cour ne saurait attribuer une
importance juridique à l'argument tiré par le Gouvernement du
Royaume-Uni du fait — qui n’est pas contesté par le Gouver-
nement belge — que M. Chinn était, à côté de l’Unatra, le
seul transporteur privé ne s’occupant que du transport de
marchandises appartenant à des tiers.

D'autre part, le Gouvernement du Royaume-Uni ne soutient
pas et rien ne permet de penser que ce soit à raison de sa
qualité de ressortissant britannique que M. Chinn n'ait pas été
appelé à bénéficier du régime fait à la Société belge Unatra.
A cet égard, la position de M. Chinn, ressortissant britan-
nique, n’a été, comme tel, ni meilleure ni pire que celle des
autres entreprises libres, parmi lesquelles, d’après les documents
fournis, apparaissent des Belges et un Français.

Le grief subsidiaire portant sur une prétendue discrimination
ne saurait donc, pas plus que le précédent, être retenu par la
Cour.

c) Reste à examiner le dernier grief, invoqué subsidiairement
par le Gouvernement du Royaume-Uni, suivant lequel la mesure
du 20 juin 1931, en privant par contre-coup M. Chinn de la
perspective de poursuivre fructueusement ses affaires, aurait
constitué une violation des principes généraux du droit inter-
national et, notamment, de celui du respect des droits acquis.

26
88 A/B 63. — AFFAIRE OSCAR CHINN

La Cour, sans méconnaître le changement de la situation écono-
mique de M. Chinn, laquelle l'aurait amené à liquider son entre-
prise de transport et son chantier, ne saurait apercevoir dans sa
situation primitive, qui comportait la possession d’une clientèle
et la possibilité d’en tirer profit, un véritable droit acquis.
Une conjoncture économique favorable, ainsi que l’achalandage,
sont des éléments temporaires susceptibles de modifications
inévitables; les intérêts des entrepreneurs de transports ont
pu subir des atteintes par suite de la crise générale et des
moyens pris en vue de la combattre.

Aucune entreprise, surtout une entreprise de commerce ou
de transports, dont le succès est lié au cours changeant des
prix et des tarifs, ne peut échapper aux éventualités et aux
risques qui sont le résultat des conditions économiques géné-
rales. Certaines industries peuvent faire de grands profits dans
une époque de prospérité générale ou bien en profitant d’un
traité de commerce ou d’une modification des droits de douane;
mais elles sont aussi exposées à se ruiner et à s'étendre a
cause d’une situation différente. Aucun droit acquis n'est violé
dans des cas semblables par l'État.

Le Gouvernement belge, en 1932, décida, il est vrai, d'accorder
aux transporteurs belges ou étrangers, menacés dans leurs
entreprises, une avance analogue à celle qui avait été octroyée
à la Société Unatra; mais l'adoption de cette mesure ne saurait
par elle-même être considérée comme une reconnaissance, de la
part du Gouvernement belge, d’une obligation juridique de
payer une indemnité pour la lésion de droits acquis; elle
s'explique par le soin qu'a tout gouvernement de ménager les
intérêts des différents facteurs économiques et de leur offrir, le
cas échéant, quelque dédommagement. C’est sur le plan de
concessions à titre gracieux que se placerait cette action gou-
vernementale.

Pour les raisons qui précèdent, la Cour croit donc devoir
répondre négativement à la première question. du compromis.

En conséquence, l'éventualité d’une réparation au profit de
M. Chinn, objet de la seconde question du compromis, ne se
pose pas.

Dans ces conditions, il n’y a pas lieu de faire procéder à
l'enquête suggérée au début des plaidoiries par l'agent du
Gouvernement du Royaume-Uni.

27
89 A/B 63. — AFFAIRE OSCAR CHINN

PAR CES MOTIFS;

La Cour,

statuant par six voix contre cinq,
décide :

que les mesures prises et appliquées aux mois de juin 1931
et suivants par le Gouvernement belge, à l’égard de la Société
à responsabilité limitée Union nationale des Transports fluviaux,
dite Unatra, et se rapportant au trafic fluvial sur les voies d’eau
du Congo belge, ne sont pas, compte tenu de toutes les circon-
stances du cas, en opposition avec les obligations internationales
du Gouvernement belge vis-à-vis du Gouvernement du Royaume-
Uni.

Le présent arrêt ayant été rédigé en français et en anglais,
c'est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le douze décembre
mil neuf cent trente-quatre, en trois exemplaires, dont l’un res-
tera déposé aux archives de la Cour et dont les autres seront
transmis respectivement au Gouvernement belge et au Gouver-
nement du Royaume-Uni.

Le Président en fonctions de la Cour :
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) A. HAMMARSKJOLD.

M. DE BUSTAMANTE, juge, qui a siégé a la Cour pendant la
session extraordinaire consacrée à l’examen de la présente
affaire jusqu’au 10 décembre 1934, et qui a pris part au
délibéré et au vote au sujet de Varrét, a dû quitter La Haye
avant le prononcé. Il a déclaré se rallier tant au dispositif
de l'arrêt qu'aux considérations sur lesquelles il est basé,

Sir Cecit Hurst, Président de la Cour, MM. ALTAMIRA,
ANZILOTTI et SCHÜCKING, ainsi que le jonkheer VAN EYSINGA,

28
90 A/B 63. — AFFAIRE OSCAR CHINN

juges, déclarant ne pas pouvoir se rallier à l'arrêt rendu par la
Cour, et se prévalant du droit que leur confère l'article 57
du Statut, joignent à l'arrêt les exposés suivants de leurs
opinions individuelles.

(Paraphé) J. G. G.
(Paraphé) À. H.

29
